Citation Nr: 0510746	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  98-19 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to July 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The veteran's claim was remanded by the Board in March 2004.  
The veteran's claim is now ready for Board review.


FINDINGS OF FACT

1.  The veteran entered active military duty in March 1987, 
for a term of six years.

2.  The veteran's December 1986 enlistment examination report 
states "Overweight" under the Summary of Defects and 
Diagnoses.

3.  The veteran was discharged in July 1989, for failure to 
conform to weight standards, after serving 28 months and 3 
days.

4.  The veteran was discharged from active duty for a 
preexisting medical condition, not characterized as a 
disability, after serving less than 30 months of continuous 
active duty under his six-year obligation of service.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have been 
met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7042 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duties to notify and assist, in 
light of the favorable determination contained herein, a 
remand for further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011; 38 
C.F.R. §§ 21.7040, 21.7042.

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A).  The individual also must have served an 
obligated period of active duty.  In the case of an 
individual with a six-year period of obligated service, the 
individual must have completed not less than three years of 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i).

In this case, the veteran entered active military duty in 
March 1987.  Therefore, he has satisfied the first prong of 
38 U.S.C.A. § 3011.  However, the veteran failed to satisfy 
the second prong, as he did not serve his obligated period of 
service, which was six years, and he did not complete at 
least three years of continuous active duty.  Rather, the 
veteran was discharged in July 1989, due to failure to meet 
weight requirements after 28 months and three days of 
service.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for (1) a service-connected disability, (2) for a preexisting 
medical condition not characterized as a disability which VA 
determines is not service connected, (3) for hardship, (4) 
for convenience of the Government after serving not less than 
30 months of continuous active duty under an obligated three 
or more year period of service, (5) involuntarily for 
convenience of the Government as a result of a reduction in 
force, or (6) for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with the performance 
of duty, as determined by the Secretary of each military 
department in accordance with regulations prescribed by the 
Secretary of Defense.  38 U.S.C.A. § 3011(a)(1)(A)(ii). 

The veteran's December 1986 enlistment examination report 
reveals that the veteran weighed approximately 240 pounds 
upon entry to service.  The report also states "Overweight" 
under the Summary of Defects and Diagnoses.  During service, 
the veteran was informed that he needed to lower and maintain 
body weight to Marine Corps standards in order to be 
considered for promotion.  The veteran's Certificate for 
Release or Discharge from Service indicates that the veteran 
was discharged for failure to conform to weight standards.

The veteran provided testimony before the undersigned 
Veterans Law Judge in June 1999.  The veteran asserted that 
he weighed 277 pounds when he first talked to a Marine Corps 
recruiter.  He stated that the recruiter told him that he was 
43 pounds overweight according to the enlistment standards.  
The veteran testified that he lost the weight required and 
that he met the weight standards at the time of entry to 
service.  The veteran reported that not too long after 
entering service he was found to have put on weight and that 
he was put on a weight loss program which included extra 
physical training.  The veteran testified that he did not 
lose the required weight, which led to his being discharged.  
The veteran asserted that he should be granted Chapter 30 
educational benefits because he was discharged for his weight 
problem which was a medical condition that pre-existed 
service and was not service-connected.  The veteran also 
asserted that he met the requirements for Chapter 30 
educational benefits because his weight condition was a 
physical condition that was not characterized as a disability 
and did not result from willful misconduct, but did interfere 
with his performance of duty as determined by the Secretary 
of each military department.  

The Board finds that the veteran meets the second criteria 
listed in 38 U.S.C.A. § 3011(a)(1)(A)(ii).  The Board notes 
that the veteran's enlistment examination specifically 
indicates that the veteran was overweight on enlistment to 
service and indicates that this was described as a medical 
defect or diagnosis.  The Board further notes that the 
veteran was discharged from service due to being overweight.  
Since the examining physician on enlistment listed the 
veteran's obesity as a pre-existing medical condition, the 
Board finds that the veteran was discharged for his weight 
problem, which was a medical condition that pre-existed 
service, and was not service-connected.  In light of the 
foregoing, the veteran is eligible for Chapter 30 benefits 
under 38 U.S.C.A. § 3011(a)(1)(A)(ii).




ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


